DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on September 6, 2022 has been entered. The claims pending in this application are claims 1, 3-7, and 9-14. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on September 6, 2022. Although claim 2 has been canceled, since applicant has elected species (1) (the single-stranded stretch of the first and second IC oligonucleotides enables interaction between the first and/or second IC oligonucleotide and an information receiving (IR) oligonucleotide, see canceled claim 2) which corresponds to item (a) of amended claim 1, claim 11 is dependent on item (b) of amended claim 1 which corresponds to non-selected species (2) (the single-stranded stretch of the first and second IC oligonucleotides enables interaction between the first and/or second IC oligonucleotide and an activating oligonucleotide, see canceled claim 2), item ii) of step f) in claim 3 is a non-elected species (5) (incorporating reporter tag DNA sequences by using a DNA polymerase and nucleotides to incorporate the first reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the first reporter tag binding site on the first IC oligonucleotide if a nick has been created at the first cleavage motif site, and/or to incorporate the second reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the second reporter tag binding site on the second IC oligonucleotide if a nick has been created at the second cleavage motif site, see claim 3), and claims 6, 7, 9, and 10 are dependent on item ii) of step f) in claim 3, claim 6, 7, and 9-11 have been withdrawn from the examination. Since the examiner has noticed that claims 6, 7, 9, and 11 have been mistakenly examined in the first office action, in order to correct the errors made in the first office action, only claims 1, 3-5, and 12-14 will be examined in this office action. 
Claim Objections
Claim 1 is objected to because of the following informalities: (1) “the first and second IC oligonucleotide” in line 5 should be “the first IC oligonucleotide and the second IC oligonucleotide”; (2) “which is an antibody or a reagent comprising an antibody” in lines 6 and 7 should be “which are antibodies or a reagents comprising antibodies”; (3) “a first and a second biomolecule” in lines 7 and 8 should be “the first biomolecule and the second biomolecule”; (4) “each of the first and second IC oligonucleotide” in line 8 should be “each of the first IC oligonucleotide and the second IC oligonucleotide”; (5) “the first and second IC oligonucleotides to its complementary part of another oligonucleotide” in line 12 should be “the first IC oligonucleotide and the second IC oligonucleotide to its complementary part of the another oligonucleotide”; (6) “determining the relative proportion of interacting and non-interacting first and second biomolecules in the sample at a single cell or single molecular level” in lines 13 and 14 should be “determining the relative proportion of the first biomolecule and the second biomolecule in the sample at a single cell or single molecular level”; and (7) “wherein the single-stranded stretch of the first oligonucleotide and the second IC oligonucleotide enables interaction (a) between the first and/or second IC oligonucleotide and an IR oligonucleotide, wherein the IR oligonucleotide carries at least two cleavage motif sites that, upon hybridization, to an IC oligonucleotide become double-stranded to allow cleavage” in lines 15-19 should be “wherein the IR oligonucleotide carries at least two cleavage motif sites and the single-stranded stretch of the first oligonucleotide and the second IC oligonucleotide enables interactions (a) between the first IC oligonucleotide and the IR oligonucleotide and the second IC oligonucleotide and the IR oligonucleotide to form a double-stranded nucleic acid”. 
Claim 3 is objected to because of the following informalities: (1) “carrying at least a first cleavage motif and a second cleavage motif, wherein the cleavage motifs are chosen so that the cleavage motif sites become double-stranded in order to allow cleavage” in step a) should be “carrying at least a first cleavage motif site and a second cleavage motif site, wherein a cleavage motif site are chosen from the first cleavage motif site and the second cleavage motif site after the regions of the IR oligonucleotide carrying the first cleavage motif site and the second cleavage motif site become double-stranded regions after the IR oligonucleotide hybridizes to the first IC oligonucleotide and the second IC oligonucleotide”; (2) “wherein the occurrence of the first IC DNA molecule reflects the amount of  the first biomolecule in the sample” in step b) should be deleted; (3) “wherein the occurrence of the second IC DNA molecule reflects the amount of  the second biomolecule in the sample” in step c) should be deleted; (4) “step a-c” in step d) should be “steps a) to c)”; (5) “digestion enzyme(s) to create nick(s) at the cleavage motif site(s)” in step e) should be “digestion enzymes to create nicks at the cleavage motif sites”; (6) “reporter tag DNA sequences” in step f) should be “the first reporter tag DNA sequence and/or the second reporter tag DNA sequence”; (7) “step f” in step g) should be “step f)”; and (8) “the first reporter tag and/or second reporter tag” in step h) should be “the first reporter tag DNA sequence and/or second reporter tag DNA sequence”. 
Claim 4 is objected to because of the following informality: “cleavage motifs” should be “the cleavage motif sites”.
Claim 5 is objected to because of the following informality: “the digestion enzyme(s) used to create nicks at the cleavage motif sites is/are” should be “the digestion enzymes used to create nicks at the cleavage motif sites are”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
This rejection is modified and different from the rejection under 35 U.S.C. 112(a) mailed on June 6, 2022.  
Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for contacting the sample comprising a first biomolecule and a second biomolecule with a first information carrying (IC) oligonucleotide, a second information carrying (IC) oligonucleotide and another oligonucleotide, does not reasonably provide enablement for determining the relative proportion of interacting and non-interacting the first biomolecule and the second biomolecule in the sample at a single cell or single molecular level.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for determining levels of interactions between biomolecules. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1 and 12-14 encompass a method for determining levels of interactions between biomolecules, in a sample, comprising contacting the sample comprising a first biomolecule and a second biomolecule with a first information carrying (IC) oligonucleotide, a second information carrying (IC) oligonucleotide, and another oligonucleotide, wherein the first and second IC oligonucleotide are attached, covalently or non-covalently, to a first affinity reagent and a second affinity reagent, which are an antibodies or a reagents comprising antibodies, that have the capacity to bind to the first biomolecule and the second biomolecule, wherein each of the first IC oligonucleotide and the second IC oligonucleotide comprises at least one single-stranded stretch that is complementary to a part of the another oligonucleotide which is an information receiving (IR) oligonucleotide, hybridizing the at least one single-stranded stretch in at least one of the first IC oligonucleotide and the second IC oligonucleotide to its complementary part of the another oligonucleotide, thereby determining the relative proportion of interacting and non-interacting the first biomolecule and the second biomolecule in the sample at a single cell or single molecular level, wherein the single-stranded stretch of the first oligonucleotide and the second IC oligonucleotide enables interaction between the first and/or second IC oligonucleotide and an IR oligonucleotide, wherein the IR oligonucleotide carries at least two cleavage motif sites that, upon hybridization, to an IC oligonucleotide become double-stranded to allow cleavage. Claim 3-5 further limit claim 1 and requires a) providing the single-stranded information receiving (IR) oligonucleotide, wherein the single-stranded IR oligonucleotide is a DNA molecule, wherein the IR DNA molecule is circular or linear, carrying at least a first cleavage motif site and a second cleavage motif site, wherein the cleavage motif sites are chosen so that the cleavage motif sites become double-stranded in order to allow cleavage; b) providing the first information carrying (IC) oligonucleotide, wherein the first IC oligonucleotide is a first IC DNA molecule, comprising a single-stranded stretch that is complementary to the part of the IR DNA molecule carrying the first cleavage motif site, wherein the occurrence of the first IC DNA molecule reflects the amount of the first biomolecule in the sample; c) providing the second information carrying (IC) oligonucleotide, wherein the second IC oligonucleotide is a second IC DNA molecule, comprising a single-stranded stretch that is complementary to the part of the IR DNA molecule carrying the second cleavage motif site, wherein the occurrence of the second IC DNA molecule reflects the amount of the second biomolecule in the sample; d) mixing the DNA molecules of steps a) to c) under conditions that allow binding of complementary single-stranded stretches; e) adding digestion enzyme(s) to create nick(s) at the cleavage motif site(s) that has/have become double-stranded, thereby forming i) a first reporter tag binding site that allows binding of a first reporter tag DNA molecule or sequence, comprising a single-stranded stretch that is complementary to a part of the first IC DNA molecule, and/or ii) a second reporter tag binding site that allows binding of a second reporter tag DNA molecule or sequence comprising a single-stranded stretch that that is complementary to a part of the second IC DNA molecule; and f) incorporating the first reporter tag DNA sequence and/or the second reporter tag DNA sequence by adding the first reporter tag DNA molecule and the second reporter tag DNA molecule, whereby the first reporter tag DNA molecule is incorporated in the IR DNA molecule at the first reporter tag binding site if a nick has been created at the first cleavage motif site, and/or the second reporter tag DNA molecule is incorporated in the IR DNA molecule at the second reporter tag binding site if a nick has been created at the second cleavage motif site. 

Working Examples
The specification provides one working examples (see pages 7-9 of US 2022/0042069 A1, which is US publication of this instant case). However, the specification provide no working example for determining levels of interactions between biomolecules using the methods recited in claims 1, 3-5, and 12-14. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides one working examples (see pages 7-9 of US 2022/0042069 A1, which is US publication of this instant case). However, the specification does not provide a guidance to show whether level of interactions between biomolecules can be determined using the methods as recited in claims 1, 3-5, and 12-14. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine levels of interactions between biomolecules using the methods as recited in claims 1, 3-5, and 12-14.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether level of interactions between biomolecules can be determined using the methods as recited in claims 1, 3-5, and 12-14.
The specification teaches that “[B]y ‘single cell or single molecular level’ is meant that the measurement of interaction and non-interaction between biomolecules can be performed for single cells or single molecules, i.e. improved read-out properties compared to prior art methods” (see paragraph [0014] of US 2022/0042069 A1, which is US Publication of this instant case).  Since claim 1 does not require that the sample comprising a first biomolecule and a second biomolecule is a single cell or each of a first biomolecule and a second biomolecule in the sample is a single molecule, if the sample comprising a first biomolecule and a second biomolecule comprises a plurality of cells or each of a first biomolecule and a second biomolecule in the sample comprises a plurality of identical molecules, it is unpredictable how the relative proportion of interacting and non-interacting the first and second biomolecules in the sample can be determined at a single cell or single molecular level using the methods recited in claims 1, 3-5, and 12-14. Furthermore, since claim 1 only indicates that the first biomolecule is linked to the another oligonucleotide by the first IC oligonucleotide and the second biomolecule is linked to the another oligonucleotide by the second IC oligonucleotide, if there is no direct interaction between the first biomolecule and the second biomolecule in claim 1, it is unpredictable how the relative proportion of interacting and non-interacting the first and second biomolecules in the sample can be determined at a single cell or single molecular level using the methods recited in claims 1, 3-5, and 12-14.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether level of interactions between biomolecules can be determined using the methods as recited in claims 1, 3-5, and 12-14.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
Applicant’s arguments with respect to the office action mailed on June 6, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	The rejection on claims 1 and 12-14 under 35 U.S.C. 102 (a) (1) has been withdrawn because Leuchowius et al., (Molecular & Cellular Proteomics, 12 (6), 1563-1571, 2013) used in the first office action do not teach determining the relative proportion of interacting and non-interacting the first biomolecule and the second biomolecule in the sample at a single cell or single molecular level as recited in claim 1. 
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 29, 2022